Per Curiam.
This is an appeal from a judgment of the Superior Court in Hartford County denying the plaintiff’s application to vacate an arbitration award. The sole assignment of error pressed on the appeal is that the court failed to conclude that one of the three arbitrators “evidenced partiality during the hearing held on the defendant’s claim in arbitration against the plaintiff.”
We have examined the record and the transcript of the arbitration proceedings and find no error in the conclusion of the court that there is no substantial basis for the claim of the plaintiff and, accordingly, we find no error in the judgment denying the application to vacate the award.
There is no error.